Title: From Thomas Jefferson to Stephen Pleasonton, 20 September 1807
From: Jefferson, Thomas
To: Pleasonton, Stephen


                        
                            Sir
                            
                            Monticello. Sep. 20. 07
                        
                        You have done perfectly right in stopping the commission ordered for Benajah Nicholls as Surveyor of Windsor
                            & I thank you for it. at the same time I have no recollection of the name of William H. Ruffin as appointed to that
                            office, nor does my list of the commissions I sign note any such one as having been signed. I presume therefore it has
                            been a blank filled up, & therefore has not come to me for signature. I salute you with respect.
                        
                            Th: Jefferson
                            
                        
                    